Citation Nr: 1742754	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  15-02 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial disability rating exceeding 10 percent for degenerative joint disease, lumbosacral strain previously rated as chronic back pain. 

2. Entitlement to an initial compensational rating for left ear hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1990 to July 1990, October 2001 to May 2002, and March 2003 to September 2003.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a hearing before the undersigned in June 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had VA examinations for the disabilities at issue in 2014.  There are indications in the claims file that he underwent a VA audiology examination in May 2015, but the examination report is not in the claims file.  At the June 2015, hearing the Veteran testified that the symptoms of his back injury were worsening, specifically; he was developing an inability to stand, sit, or walk for long periods of time. Further, he testified that his left ear hearing loss was worsening.  The Veteran is entitled to new examinations if there is evidence of a change in the disability since the last examination. Snuffer v. Gober, 10 Vet. App. 400 (1997).

In 2017, the Veteran was scheduled for VA examinations for the disabilities at issue; but he appears to have reported that he would be unable to attend the examinations because he was leaving for training and would not return until at least the end of August.  The examinations were not rescheduled.

The Board finds the Veteran provided good cause as to why he did not report in subsequent correspondence. Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Accordingly, the case is REMANDED for the following action:

1. Obtain the report of any VA examinations for the back disability or hearing loss in May 2015.  Efforts to obtain the report must continue until they are obtained or it is reasonably certain they have been destroyed or further efforts would be futile.

2. Schedule the Veteran for a VA lumbosacral examination to determine the current severity of his service-connected low back disability. 

The examiner should report any additional limitation of motion from pain, weakness, fatigability, or flare-ups.  These determinations should be expressed by estimating the additional limitation in degrees.

Ask the Veteran to describe the limitation of motion during flare-ups and record his responses; estimating the additional limitation in degrees that he reported.

Provide an opinion as to whether his description of limitation during flare-ups is consistent with the findings on the examination.

If the examiner is unable to provide any requested information without resort to speculation; the examiner must state whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general; or there is additional information that would permit the examiner to provide the needed opinion.

These findings and opinions are required by VA regulations as interpreted by courts.


Further, if radiculopathy is found, the examiner should report its severity and associated neurologic impairment.

2. Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected left ear hearing loss. The examiner should include findings for both ears.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


